Name: COMMISSION REGULATION (EC) No 1411/97 of 22 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 No L 194/26 EN Official Journal of the European Communities 23 . 7 . 97 COMMISSION REGULATION (EC) No 1411/97 of 22 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down , pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 23 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . b) OJ No L 325, 14 . 12 . 1996, p. 5 . b) OJ No L 387, 31 . 12 . 1992, p. 1 . M OJ No L 22, 31 . 1 . 1995, p. 1 . 23 . 7 . 97 EN Official Journal of the European Communities No L 194/27 ANNEX to the Commission Regulation of 22 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (') Standard import value 0709 90 77 052 60,9 999 60,9 0805 30 30 366 58,4 388 65,0 524 50,3 528 58,6 l 999 58,1 0808 10 71 , 0808 10 73 , 0808 10 79 388 86,5 400 76,1 508 88,4 512 67,5 524 72,4 528 69,0 800 154,7 804 91,1 999 88,2 0808 20 51 388 68,9 512 53,5 528 52,5 804 84,8 999 64,9 0809 10 40 064 99,2 999 99,2 0809 20 59 052 227,0 064 183,6 068 157,0 400 235,7 616 1 80,9 999 196,8 0809 40 30 064 96,9 999 96,9 (') Country nomenclature as fixed by Commission Regulation (EC ) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.